
	

113 S2957 IS: Do Not Disturb Act of 2014
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2957
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To limit the disturbance to American families caused by electioneering phone calls by expanding the
			 National Do Not Call Registry to include Super PACs and other third-party
			 political groups, to prohibit robo-calls to Americans who have listed
			 their telephone numbers on the Registry, and to prohibit push-polling.
	
	1.Short titleThis Act may be cited as the Do Not Disturb Act of 2014.2.Prohibition of unsolicited calls from Super PACs to individuals listed on the National Do Not Call
			 RegistryNot later than 180 days after the date of the enactment of this Act, the Federal Trade Commission
			 shall issue a final rule, pursuant to its rulemaking authority under
			 section 3 of the Telemarketing and Consumer Fraud and Abuse Prevention Act
			 (15 U.S.C. 6102), that amends section 310.4(b)(1)(iii) of title 16, Code
			 of Federal Regulations, to include, in the list of persons subject to the
			 prohibitions set forth in such section—(1)political committees (as defined
			 in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C.
			 30101)) that accept donations or contributions that do not comply with the
			 contribution limits or source prohibitions under such Act (commonly known
			 as Super PACs); and(2)social welfare organizations described in section 501(c)(4) of the Internal Revenue Code of 1986
			 that are engaged in political activities.3.Prohibition of computer-dialed recorded messages to individuals listed on the National Do Not Call
			 RegistrySection 3(a)(3) of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C.
			 6102(a)(3)) is amended—(1)in subparagraph (A), by striking the comma at the end and inserting a semicolon;(2)in subparagraph (B), by striking the comma at the end and inserting a semicolon;(3)by redesignating subparagraphs (C) and (D) as subparagraphs (E) and (F), respectively; and(4)by inserting after subparagraph (B) the following:(C)a prohibition on computer-dialed telephone calls with prerecorded messages (other than calls made
			 for emergency purposes or made with the prior express consent of the
			 called party) to telephone numbers that are listed on the National Do Not
			 Call Registry;.4.Push-polling(a)In generalSection 3(a)(3) of the Telemarketing and Consumer Fraud and Abuse Prevention Act, as amended by
			 section 3, is further amended by inserting after subparagraph (C), as
			 added by section 3(4), the following:(D)a prohibition on push-polling;.(b)Push-Polling definedSection 3 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102) is
			 amended by adding at the end the following:(f)Defined termAs used in subsection (a)(3), the term push-polling means a telephone call—(1)to a voter on behalf of, in support of, or in opposition to, any candidate for public office;(2)in which the caller asks questions related to opposing candidates for public office that state,
			 imply, or convey information about the candidates character, status, or
			 political stance or record; or(3)that is conducted in a manner that is likely to be construed by the voter to be a survey or poll to
			 gather statistical data for entities or organizations acting independent
			 of any particular political party, candidate, or interest group..5.RulemakingNot later than 180 days after the date of the enactment of this Act, the Federal Trade Commission
			 shall prescribe
			 regulations to implement the amendments made by this Act.
